          Case 1:19-cv-08438-NRB Document 22 Filed 10/28/19 Page 1 of 3




October 28, 2019

Via ECF
Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

               Re:     Kravitz v. Tavlarios, et al., No. 19 Civ. 8438 (NRB)

Dear Judge Buchwald:

         The undersigned counsel represent the Defendants E. Nikolas Tavlarios, Peter C.
Georgiopolous, John P. Tavlarios, and George Konomos in the above-referenced action. We
write in response to Plaintiff Peter Kravitz’s October 28, 2019 letter, which requested a pre-
motion conference in advance of a threatened motion for entry of default. (Dkt. No. 21.) As
reflected in Plaintiff’s letter, over the last couple of weeks, the parties have been engaged in
ongoing discussions regarding acceptance of service of the Complaint, the timing for Defendants
to file a pre-motion letter pursuant to the Court’s rules, and a stay of discovery pending
resolution of Defendants’ anticipated motions to dismiss.

        The parties have made progress in those discussions, with the sole remaining issue
concerning the timing of the pre-motion letter. Plaintiff has insisted that Defendants file their
letter by no later than November 15, 2019, while Defendants have taken the position that the
parties should have the benefit of a status report that is expected to be filed in a matter of days by
Lead Counsel in the closely related matter of In re Aegean Marine Petroleum Network, Inc.
Securities Litigation, No. 18 Civ. 4993 (NRB) (the “Aegean Action”), which is also pending
before Your Honor. In the alternative, as a compromise, Defendants have proposed to file their
pre-motion letter by December 6, 2019, subject to approval from the Court. The parties
discussed these issues as recently as late last week. We were, therefore, quite surprised to learn
this morning that Plaintiff had filed a pre-motion letter threatening to seek a default and
erroneously advising the Court that all defendants have been served (they have not).

        For the reasons discussed below, Plaintiff’s application is premature and his threat to seek
a default is improper. Defendants continue to believe that the most prudent course is to wait for
the status report in the Aegean Action before setting a schedule in this case. Alternatively,
Defendants respectfully request that the Court set a deadline of December 6, 2019, for the filing
of Defendants’ pre-motion letter and schedule a pre-motion conference thereafter, pursuant to
Rule 2.B. of Your Honor’s Individual Practices (“Rule 2.B.”).

       First, Plaintiff has no basis to seek entry of a default judgment and does not even purport
to address the relevant factors that he would need to establish to succeed on such a motion. Fed.
           Case 1:19-cv-08438-NRB Document 22 Filed 10/28/19 Page 2 of 3




Hon. Naomi Reice Buchwald
October 28, 2019
Page 2

R. Civ. P. 55(b)(2). Prior to today, Plaintiff had never expressed an intention to move for entry
of default. To the contrary, Plaintiff has assured Defendants that no response will be required
while the parties reach agreement on a briefing schedule and related issues. Moreover, contrary
to Plaintiff’s representation in his letter, Defendant Nikolas Tavlarios has never been served in
this matter and his time to file a response to the Complaint has not commenced. During calls on
October 16, and 21, we reminded Plaintiff’s counsel that Mr. N. Tavlarios had not been properly
served. 1 This is because Plaintiff’s attempt to serve Mr. N. Tavlarios apparently consisted of
leaving a copy of the Complaint at a residence that Plaintiff could easily have determined was
not Mr. N. Tavlarios’ current address. (Dkt. No. 12.) The fact that Mr. N. Tavlarios has not
been served is evident from the fact that Plaintiff has asked all counsel, including counsel for Mr.
N. Tavlarios, to accept service of the Complaint as part of any agreement on scheduling—a fact
that Plaintiff acknowledges in his letter. (See Dkt. No. 21 at 2 (noting that Plaintiff seeks an
agreement by Defendants “to waive any argument about service of process”).)2 There is no basis
for Plaintiff to seek entry of default here.

        Second, Defendants believe it is premature to set a schedule for the filing of a pre-motion
letter when Lead Plaintiff in the Aegean Action is expected to file a status report with the Court
on October 31, 2019. (Dkt. No. 111, Aegean Action.) That report will shed light on Lead
Plaintiff’s efforts to serve the remaining Defendants in the Aegean Action, which will, in turn,
bear on the timing of any motions to dismiss in that matter. For the reasons set forth in a related-
case letter dated October 1, 2019, Defendants believe there is significant overlap between this
action and the Aegean Action and that there are inherent efficiencies in placing the actions on
parallel tracks. (Dkt. No. 9.) While the allegations in the cases are not identical—and, in fact,
are contradictory in ways that are highly relevant to the Defendants in these actions—the
underlying facts and defenses overlap significantly. Moreover, to the extent there is a need for
discovery in either action, that discovery—which will almost entirely implicate information and
materials in Greece—will be substantially identical. Accordingly, Defendants believe it would
make sense to place both cases on the same schedule. To the extent, however, that Plaintiff
wants to set a schedule immediately, Defendants have proposed that their pre-motion letter be
filed by December 6, 2019. This would give the parties the benefit of the status report in the
Aegean Action and permit Defendants and their counsel (one of whom was just retained) to sort
out certain administrative issues, get fully up to speed on the relevant issues, and work
cooperatively to file a single pre-motion letter on behalf of all Defendants. Plaintiff has never
explained why such a schedule would be unreasonable or cause Plaintiff any prejudice. Instead,


1
  This discussion was prompted by Plaintiff’s filing of purported affidavits of service on October 16, 2019, the day
after responses from Defendants Nikolas Tavlarios and John Tavlarios were supposedly due. This was the first time
that we learned that Plaintiff had attempted to serve Mr. N. Tavlarios, despite the fact that counsel had been engaged
in regular discussions during this time period about acceptance of service on Mr. N. Tavlarios’s behalf.
2
 Earlier today, we invited Plaintiff to submit a follow-up letter with the Court correcting the misstatement in
Plaintiff’s letter regarding the status of his attempt to serve Mr. N. Tavlarios. Plaintiff declined to do so.
Case 1:19-cv-08438-NRB Document 22 Filed 10/28/19 Page 3 of 3
